 

 

Case 1:19-cv-08390-VSB Document5 Filed 10/10/19 Page 1 3)

 

 

| UNITED STATES DISTRICT COURT
= SOUTHERN DISTRICT OF NEW YORK

 

Car o\ Lommissiang

 

Fill in above the full name of each plaintiff or petitioner.

Case No. \: \4 CV 0 3390
-against-

Us dept hous rant Urrloa Devel prt»
Say Croldey, Johvn Frey a
“Tan a= -Umn “Kel,

 

 

 

 

Fill in above the full name of each defendant or
respondent.

  

Ba. Ln a
DECLARA’ PION

Opposition to degenidants aia », ‘case A iravy oh
awd Q2Na\ ty oF pex\uey”

Briefly explain above the purpose ofthe déclarationWor example, “in Opposition to Defendant's
Motion for Summary Judgment.”

 

 

 

LC arcol Commi SS\ QNQ, declare under penalty of perjury that the
A

following facts are true and correct:

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Mu case # [Di 204 Aoi In, Supreme Coury Was wrondcully
Cemov eg and alot oc lies hone Woeen Tora. Hus was ger ve a :

a Notice oy Ret von on 81h2|19 NOT 41919 as stated In
Notice ng Removal pnae 2 partaraoh 1. Rakesh Shah
served MUD Notions, fetition at Dy Federal Plaza Rim 300

 

 

 

Rev. 6/30/16
 

 

Case 1:19-cv-08390-VSB Document5 Filed 10/10/19 Page 2 of 3

Ly ons Prec ean Kimerican male Receptionist and iN Next Yoo
“Tene Oni Wel Was sewved papers iv hee hond at anprrvuentely
ZN Skon on Monday Aveust (2, 2014. J. wasthece a6 4 witness
awd cow vr happened, Tomediately acter ov APE davit oF
service wat igi\led oat and Notarized in Supreme Cowet
war Gb Cen, Sit. em ¥ ILL B Then Treceas ber copies
WAAhe made, BVA pei aja culo tied qr piled in ame ||
ak Xe ClocKs depict. KYbdr stages per \ac themselves
by _aivine there orttor ny a Galse dare 3h) 19. Ai Bory
OF aches avi> 6 OG Servite 1S eroog/evidence . | tli lo X ‘e,”
7! Was Not seas with Notice wf Removal, Unt v\ 9] 16} 19
bu Fea te post mar \ 2114 Elo ott C copy of envidos Q,
Notice oF Removal should have been giled ON or 'peore ala lee
tre gyal Aa vo sulormt papers bul-yrere Was No oppesiti by.
Tusheda . Removal was ger oN alii IMs Vdaus pastdeadl ine,
Cixthermore, “L SQi0 MWGRE sage 5 Aisocimpated, Regi NstMe
Not eK £0 respondents as stared ov pare 4 parcageuph 4-
T said WUD sapes Sook babes Crom Mack Cresubere Real
Esxate 0. (MGRE). HUD ajtocrey Goandon Cowart hac
hot _Ciled_o Notice pe Repeana ct “Wher Crore case mus’
be cemanded back to Supe ame Comet vox or Speed Me peocessAS A:

Attach additional pages and documents if necessary.

oh 2014 lar Lemurvicaions

Exequtedfon (date) Signature

Carco\ Commiss1o Nq

Name Prison Identification # (if incarcerated)

555 Main reek, pata 1302 New 4oeK WY \00 4U-

Address City State Zip Code

LY b-2.49 SARS Lacplrommnssi pna® ainai\ com

Telephone Number (if available) E-mail Address (if available) A

 

 

 

 

Page 2
 

 

Case 1:19-cv-08390-VSECHESnAs ei Gyro 33.90 a ¥SB

i + alveadh paid ae eile muy case iN
a Couct ake Jas Not he SNS
who Ei leo Case iN This Coury. TOM
ated buvOENed with mM -<EPENSE S
Apa skudew! \Soons OR d  CONND
Fed post DONG Fer security CG
plead witha Pat, Suet PS waive fRre
Sey cond gmount To—zero=sp

—aud—oxant ray LORueEt Ear OrN

 

 

 

 

 

 

 

 

 

 

 

 

oO

Dr dtr 0 SKU LQAUSe Temparar
Nes AL 1 v c

 

 

 

 

i 7
Thaw You “Eor your undorstonatn

 

 

 

 

 

OH
GO

 

 

 

 

 

 

 

 

 

 

 

 

 

 
